Citation Nr: 1101255	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  05-04 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a hematoma of 
the left tibia.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a groin 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's application to reopen his claims for service connection 
for back, hematoma of the left tibia, groin, and psychiatric 
disabilities.  In September 2008, the Board remanded the case for 
the purpose of scheduling the Veteran for a travel board hearing.  
In correspondence received from the Veteran in November 2008, the 
Veteran withdrew his request for a hearing before the Board.  He 
has not subsequently submitted a new request for a Board hearing.  
Thus, his request to testify at a Board hearing has been 
withdrawn.  See 38 C.F.R. § 20.704 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further disposition of 
the claims.

The Veteran's claims of entitlement to service connection for an 
acquired psychiatric disorder and disabilities of the back and 
groin were previously denied in a June 2000 Board decision.  The 
claim of entitlement to service connection for a hematoma of the 
left tibia was previously denied in a September 2002 Board 
decision.  In the July 2004 rating decision on appeal, the RO 
declined to reopen the claims.  While the RO determined that the 
claims could not be reopened, the Board must consider the 
question of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claims and adjudicate the claims de novo.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).

In this regard, The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010), requires VA to assist a claimant at the time 
that he or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they must 
do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).

The decision of the United States Court of Appeals for Veterans 
Claims in Kent v. Nicholson requires that the Secretary look at 
the bases for the prior denial and notify the veteran as to what 
evidence is necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient at the time of the previous denial.  The question of 
what constitutes material evidence to reopen a claim for service 
connection depends on the basis upon which the prior claim was 
denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the Veteran has not yet been notified as to the specific evidence 
necessary to reopen his claims.  On remand, he should be so 
notified.

Additionally, in written correspondence the Veteran indicated 
that VA clinical records from the Northport and Brooklyn, New 
York, Medical Centers contained evidence that would support his 
application to reopen his claims.  A review of the claims file 
demonstrates that records from these facilities dated from 
January 2003 to March 2005 have been associated with the file.  
However, records dated from June 2000 to January 2003, and since 
March 2005 have not yet been associated with the file.  Because 
the Veteran has indicated that he has continued to receive 
regular treatment for his back, psychiatric, groin, and hematoma 
disabilities, the Board finds that there are additional VA 
treatment records pertinent to these claims that are outstanding 
and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his representative a 
corrective notice under 38 U.S.C.A. § 5103(a) 
that:  (1) notifies the Veteran of the evidence 
and information necessary to reopen the claims 
for service connection for back, groin, hematoma 
of the left tibia, and psychiatric disabilities, 
(i.e., describes what new and material evidence 
is); and (2) notifies the Veteran of what 
specific evidence would be required to 
substantiate the element or elements needed for 
service connection that were found insufficient 
in the prior denial on the merits (i.e., 
opinions relating his disabilities to his period 
of active service, or opinions finding that his 
disabilities were aggravated by his service).

2.  Obtain and associate with the claims file 
records from the Northport and Brooklyn, New 
York, VA Medical Centers dated from June 2000 to 
January 2003, and from March 2005 to the 
present.  If the records have been retired to a 
storage facility, obtain the records from the 
appropriate storage facility.  All attempts to 
secure the records must be documented in the 
claims folder.
      
3.  Then, readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


